The land involved in this case is located in a sixteenth section. Under the Act of February 27, 1833, it was leased on September 26, 1835, for a period of ninety-nine years, so that the lease expired on September 26, 1934. On November 10, 1921, the unexpired lease was owned by F.Z. Jackson, and on that day he conveyed the land by a special warranty deed to the complainant, L.C. Holt, who at the same time to secure the purchase money gave to Jackson a deed of trust on the land. It is not disputed that nearly all, if not all, the principal amount of the purchase price remains yet unpaid, and that the security therefor was renewed by Holt and wife on January 1, 1929, and again on February 10, 1933. But sometime after this last renewal Holt declined to recognize it as imposing any obligation upon him, and on June 24, 1939, the trustee sold the mortgaged property at public sale to appellants and duly executed his trustee's deed in pursuance thereof.
On October 31, 1934, or in about a month from the time the original 99-year lease expired, complainant Holt procured a new lease from the Superintendent of Education of the county. This lease was cancelled on October 4, 1938, and on that day another lease for a period thence of fifteen years was executed by the superintendent to Holt, with the approval of the board of supervisors. No question has been raised as to the validity of this new lease.
The bill in this case is by Holt against the foreclosure purchasers under the deed of trust given by Holt and to cancel any and all claims of the purchasers under that foreclosure, the contention by Holt being that the deed of trust, although without any reservations or qualifications, covered only the original 99-year lease and that when that lease expired all rights of the mortgage against the land expired at the same time, and particularly that any new lease acquired by Holt to the land would not inure to the benefit of the deed of trust. This contention *Page 707 
was upheld by the trial court, and the purchasers have appealed from the decree.
The rule is well settled, and no present array of the authorities is necessary to reinforce it, that when a mortgagor executes a deed of trust on land and to the entire interest therein, without reservation or qualification, the effect of the instrument is to cover and include not only all the title then possessed by the mortgagor therein, but all that he subsequently acquires. See the recent case Meyers v. American Oil Co.,192 Miss. 180, 5 So.2d 218.
Appellee says, however, that there is an exception to the rule when purchase-money mortgages are concerned, and undoubtedly the exception is well sustained by the authorities in those cases where the mortgage is given to the seller for the purchase price of land to which land the grantor had no title and the mortgagee was obliged subsequently to acquire the real title from another source. This exception is illustrated by cases such as Florida Land Investment Co. v. Williams, 84 Fla. 157, 92 So. 876, 26 A.L.R. 171. Where the grantor has no title at all and, therefore, conveys nothing of any value, the deed of trust given to him for the purchase price is without equity in that it has not the support of the essential element of a valuable consideration. And it may be that cases may arise wherein, although the grantor had some title, yet the equities against him are such that he should not be allowed to avail of the rule of inurement under a deed of trust given to secure the purchase price, as to which see the notes 26 A.L.R., pages 173-177.
But here the purchaser obtained a title good for approximately thirteen years, during which time he occupied and used the land paying, as heretofore mentioned, little or nothing therefor to the seller, and he is therefore in no position to avail of the exceptions which he invokes. By his special warranty deed Jackson bound himself to convey no more than the unexpired term of the 99-year lease; Holt admits that he knew when he purchased the *Page 708 
land that he was getting only the unexpired lease, and he nowhere suggests, even if it were available, that the price which he agreed to pay was any more than what the unexpired lease was worth at the time of his purchase. He agreed to the price and made the debt therefor knowing what he was getting, wherefore no equitable reason exists as to why any after acquired title should not inure to the benefit of the mortgage which he gave to secure that price and debt.
Reversed and remanded.